                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

WILLIE RAY BOUNDS,
                    Plaintiff,
        v.                                          Case No. 17-1175-pp
DEPARTMENT OF HEALTH SERVICES, et al.,
                    Defendants.

    ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION,
   ORDERING PLAINTIFF TO FILE SECOND AMENDED COMPLAINT BY
  DECEMBER 21, 2018 AND REMANDING CASE TO MAGISTRATE JUDGE


   I.        Background

        On August 29, 2017, the plaintiff, who is representing himself, filed a

complaint alleging that the Wisconsin Department of Health and Social Service

violated his civil rights by falsely claiming that he neglected and abused some

residents at nursing homes. Dkt. No. 1 at 2-3. The clerk’s office randomly

assigned the case to Magistrate Judge David E. Jones, who screened the

plaintiff’s complaint. Dkt. No. 5. Judge Jones remarked that “while [the

plaintiff’s] complaint suggests that he was discriminated against, he does not

clearly indicate what happened, or more importantly, how the events that

occurred entitle him to federal relief.” Id. at 2. Judge Jones ordered the plaintiff

to file an amended complaint. Id. The plaintiff did what Judge Jones told him

to do, and filed an amended complaint on September 14, 2017, dkt. no. 6,

along with a supplement, dkt. no. 7, and a second motion for leave to proceed

without prepayment of the filing fee, dkt. no. 8.


                                         1
   II.      Report and Recommendation

         On October 3, 2017, Judge Jones issued a report and recommendation

that this court deny the plaintiff’s second motion to proceed without

prepayment of the filing fee and that it dismiss his case without prejudice. Dkt.

No. 9.

         Judge Jones decided that the plaintiff’s affidavit showed that he could

not afford to pay the filing fee. Id. at 2. He concluded, however, that this court

should not allow the plaintiff to proceed without prepaying the filing fee

because his complaint was frivolous; Judge Jones felt that the complaint did

not state a claim for which a federal court could grant relief. Id. at 4. Judge

Jones summarized the plaintiff’s allegations this way:

                [The plaintiff] asserts that the Department of Health Services
         and Quality Assurance falsely accused him of committing crimes of
         neglect and abuse of senior citizen residents at two different nursing
         homes. He alleges that the Department of Health Services and
         Quality Assurance [is] making these allegations because [the
         plaintiff] is a black Hebrew. [The plaintiff] additionally makes
         allegations in his supplement to the amended complaint that Nancy
         Kesy made false statements to police officers regarding the injuries
         of Yakov Shukh, a resident at the Jewish Home where [the plaintiff]
         worked in January 2017.

Id. at 3-4 (internal citations to the docket omitted). The recommendation states

that Judge Jones searched the Wisconsin Court System’s Circuit Court Access

website (CCAP) but could not find a record of any pending charges against the

plaintiff. Id. He also commented that he had “searched Wisconsin’s Internet-

based Nurse Aide Registry using [the plaintiff’s] registration number 272374

and found no indication of misconduct associated with [the plaintiff].” Id.

Judge Jones conceded that it is “rarely advisable” for a judge to go out and
                                           2
investigate facts for himself on the Internet, but stated that he thought it was

necessary in this case because of his obligation to liberally construe the

plaintiff’s pleadings. Id. at 4, n.1. Finding that neither the plaintiff’s pleadings

nor the court’s independent research revealed that anyone had taken an

adverse action against the plaintiff, Judge Jones recommended both that this

court deny the plaintiff’s motion to proceed without prepayment of the filing fee

and that it dismiss the case. Id. at 5.

      A week after Judge Jones filed his report and recommendation, the court

received a letter from the plaintiff, asking this court to review Judge Jones’s

recommendation. Dkt. No. 10. This court admits that it did not act on the

plaintiff’s letter right away—in fact, it has taken the court over a year to review

the case. The court apologizes to the plaintiff for this delay; it is entirely the

court’s fault, due to its busy calendar.

   III.   Discussion

      Federal Rule of Civil Procedure 72(b) states that when a party files a

written objection to a magistrate judge’s report and recommendation, the

district court “must make a de novo determination only of those portions of the

magistrate judge’s disposition to which specific written objection is made.”

Johnson v. Zema Systems, Inc., 170 F.3d 734, 739 (7th Cir. 1999). “De novo”

means that the district court judge must start from the beginning, and not

defer to the magistrate judge’s finding. Here, the plaintiff objected to Judge

Jones’s decision that he had not suffered any adverse action as a result of the

allegedly false allegations.

                                           3
      The court cannot adopt Judge Jones’s report and recommendation—not

because he made any error, but because, as a result of this court’s delay, it

now has more information than did Judge Jones. Judge Jones’s

recommendation relied, in part, on his internet investigation of the plaintiff’s

criminal record on CCAP and the Wisconsin Nurse Aide Registry records. He

noted that he last accessed the plaintiff’s Nurse Aide registry page on October

2, 2017 and that, at that time, the page read “this aide has no substantiated

findings of abuse, neglect or misappropriation of property on the Wisconsin

Caregiving Misconduct Registry.” Dkt. No. 9 at 4 (emphasis added). He also

relied on his review of CCAP, and noted that at the time he issued his order, he

could not find any evidence on CCAP that the plaintiff had faced criminal

charges, or had been sued in state court, as a result of the alleged

discrimination.

      In his October 2017 letter, however, the plaintiff talked about the police

conducting an investigation, and assistant district attorneys making decisions

about his involvement. Dkt. No. 10. It appears to this court that the plaintiff

may have more information about what happened to him as a result of this

alleged discrimination than he shared with Judge Jones.

      Given the amount of time that has passed and the fact that it appears

there may be more information than what the plaintiff has provided, the court

is going to give the plaintiff one more opportunity to amend his complaint. The

court encourages the plaintiff to do several things in the amended complaint.

He should tell the court when the false allegations were made against him. He

                                        4
should tell the court exactly who made the allegations—not just “the DHS” or

“Quality Assurance,” but the names of the people who accused him of neglect

and abuse. He should tell the court what jobs these people had. He should

explain to the court how these false allegations harmed him. It is not enough

that the false allegations may have hurt his feelings or offended him. Was he

charged with any crimes? Did he have to spend any time in jail? Did he lose his

job? Did he lose his CNA license?

         The court will give the plaintiff a date by which to file the second

amended complaint. It will remand the case to Judge Jones and ask that he

review the second amended complaint, to determine whether it contains the

information that was missing from the last complaint.

   IV.      Conclusion

   The court DECLINES TO ADOPT Judge Jones’s Report and

Recommendation. Dkt. No. 9. The court ORDERS that if the plaintiff wants to

proceed with this lawsuit, he must file a second amended complaint by the end

of the day on Friday, December 21, 2018. He should file the complaint in

time for the court to receive it by that deadline. The court REMANDS the case

to Magistrate Judge David E. Jones for further proceedings.

         Dated in Milwaukee, Wisconsin this 19th day of November, 2018.

                                         BY THE COURT:


                                         _____________________________________
                                         HON. PAMELA PEPPER
                                         United States District Judge



                                           5
